 W. B W. SERVICES, INC.499W. B. W. Services,Inc.andDale R.Canfield. Case10-CA-8231May 25, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn November 6, 1970, Trial Examiner Louis Libbinissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and was engag-ing in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filed ex-ceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, and the entire recordin this case, and hereby adopts the findings,' conclu-sions, and recommendations of the Trial Examiner,with the following modifications with respect to TheRemedy.The Trial Examiner recommended,inter alia,thatthe Respondent, if necessary to make jobs available forthe discriminatees, discharge any employees hired afterMarch 1, 1970. This language could be construed topermit the Respondent, contrary to normal Boardpracticeand our intention herein that the dis-criminatees be given preference over newly hired em-ployees, not to discharge employees newly hired on orbeforeMarch 1, 1970, who did not begin work untilafterMarch 1, 1970, even if the discharge of such em-ployees was necessary to make jobs available for dis-criminatees.We shall, accordingly, modify the TrialExaminer's recommended Remedy to provide that theRespondent, if necessary to make jobs available for thediscriminatees, shall discharge any employees whoprior to March 1, 1970, had not performed any workfor either the Respondent or J & J. We shall furtherprovide that, if the reduction in force envisioned by theTrialExaminer becomes necessary, the Respondentshall place any discriminatees for whom no work isthen available on a preferential hiring list, with priorityin accordance with its usual and normal nondis-criminatory standards and its contract with the Union,and thereafter offer them reinstatement as such em-ployment becomes available and before other personsare hired for such work.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified below and hereby or-ders that Respondent, W. B. W. Services, Inc., Val-dosta, Georgia, its officers, agents, successors, and as-signs, shall take the action set forth in the TrialExaminer's recommended Order, as so modified.1.Delete paragraph 2(a) of the Trial Examiner'srecommended Order and substitute therefor the follow-ing language:"(a)Offer to the nine discriminatees named here-inafter immediate and full reinstatement to the jobsthey would have occupied absent the discriminationagainst them or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice to anyseniority or other rights and privileges, discharging ifnecessary to make jobs available for them any em-ployees who prior to March 1, 1970, had not performedany work for either W. B. W. Services, Inc., or Jamesand James Construction Company; make them wholefor any loss of earnings each may have suffered fromMarch 1, 1970, to the date of Respondent's offer ofreinstatement; and, if there are insufficient positions forRespondent's work force as then constituted, conducta nondiscriminatory reduction in force and establish apreferential hiring list, all in the manner set forth in`The Remedy' section of the Trial Examiner's Decision,as modified in this Decision:Dale R. CanfieldPaul P. PelaccioJames W. DurstJesse P.WhitleyJohn B. GuthrieA. T. SmithHouston I. GreenRaford W. HoffmanBobby Bradford"2. In footnote 10 of the Trial Examiner's Decision,substitute "20" for "10" days.3. Substitute the attached appendix for the Trial Ex-aminer's Appendix.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates Government'In section C, 1, (g), of his Decision, the Trial Examiner was not entirelycorrect in his statement that certain of Respondent's exhibits were contra-dictoryHowever, such minor discrepancies do not affect his ultimatefindings and conclusions, with which we agree, that Respondent violatedSection 8(a)(3) and (1) of the ActWE WILL NOTencourage membership in anylabor organization by discriminatonly failing andrefusing to hire or retain any employees because of190 NLRB No. 81 500DECISIONSOF NATIONALLABOR RELATIONS BOARDany preference accorded to members of any union,or by discriminating in any other manner withrespect to their hire and tenure of employment orany term or condition of employment.WE WILL NOTinany other manner interferewith,restrain,or coerce our employees in the exer-cise of their rights guaranteed by Section 7 of theAct.WE WILLoffer the following individuals im-mediate and full reinstatement to the jobs theywould have occupied absent the discriminationagainst them or, if those jobs no longer exist, tosubstantially equivalent positions,without preju-dice to any seniority or other rights and privileges,discharging if necessary to make room for themany employees who did not work for us or Jamesand James Construction Company before March1, 1970;WE WILLmake up to them the pay theylost,with 6 percent interest;and WE WILL estab-lish a preferential hiring list if we do not haveenough jobs for them and for our present em-ployees who were with us or James and JamesConstruction Company before March 1, 1970:Dale R.CanfieldPaul P. PelaccioJames W. DurstJesse P.WhitleyJohnB.GuthrieA.T. SmithHouston I. GreenRaford W.HoffmanBobby BradfordW. B. W. SERVICES,INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individu-als, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act.Thisis anofficial notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice orcompliancewith its provisions may be directed to the Board'sOffice, PeachtreeBuilding,Room 701, 730 PeachtreeStreet,NE, Atlanta, Georgia 30308, Telephone 404-526-5760.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN, Trial Examiner: Upon charges filed onMarch 16 and June 15, 1970, by Dale R. Canfield, an in-dividual, the General Counsel of the National Labor Rela-tions Board, by the Acting Regional Director for Region 10(Atlanta, Georgia), issued a complaint, dated July 6, 1970,againstW.B.W. Services,Inc.,' herein called the Respond-ent.With respect to the unfair labor practices,the complaintalleges, in substance,and Respondent'sdulyfiled answerdenies, that Respondent violated Section 8(a)(1) and (3) ofthe Act byfailing and refusing to hire nine named applicantsbecause of their nonmembership in International Brother-hood of Firemen and Oilers, AFL-CIO, Local Union No.281, herein called the Union.This case was tried before me on August 12, 1970. Allparties were given full opportunity to participate in said trial.On September 8, 1970, the General Counsel and the Re-spondent filed briefs, which I have fully considered.For the reasons hereinafter indicated,I find that Respond-ent has violated the Act as alleged in the complaint.Upon the entire record in the case and from my observa-tion of the witnesses while testifying under oath,Imake thefollowing:FINDINGS OF FACTITHE BUSINESSOF RESPONDENTRespondent, an Alabama corporation with a place of busi-ness at Moody Air ForceBasein Valdosta, Georgia, is en-gaged there, pursuant to a contract with the United States AirForce, in providing motor pool services for the United StatesAir Force On a projected basis, over a representative periodof 12 months commencing on or about March 1, 1970, Re-spondent will receive in excess of $50,000 for motor poolservices provided to the United States Air Force pursuant toits contract at Moody Air Force Base.Upon the above admitted facts, I find, as Respondent alsoadmits in its answer,that Respondent is engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, the recordshows, and I find,that International Brotherhood of Firemenand Oilers, AFL-CIO, Local Union No. 281, is a labor or-ganization within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Introduction; the IssuesThe nine alleged discnminatees were employed by Jamesand James Construction Company, herein called J & J, whichoperated a motor pool, supply and motor vehicle mainte-nance department under contract with the United States AirForce J & J had a contract with the Union covering theemployees engaged in these operations. While employed by J& J, the alleged discnminatees were at all relevant timesnonmembers of the Union. When J & J's contract with theAir Force expired at the end of February 1970, the sameoperations were performed by Respondent as the low bidderunder a new contract with the Air Force. Before commencingoperations and even before it had hired its work force, Re-spondent had executed a contract with the Union coveringthe employees to be employed by Respondent for these opera-'As corrected at the hearing by stipulation of the partiesI W. B W. SERVICES, INC501tions.Respondent retained all J & J employees who weremembers of the Union, without any break in service; it failedand refused to retain the alleged discriminatees who, as previ-ously noted, were not members of the Union.The issue litigated in this proceeding is whether Respond-ent's failure and refusal to hire the alleged discriminatees wasdiscriminatonly motivated in violation of Section 8(a)(1) and(3) of the Act.B. Failure and Refusal To Hire Alleged Discriminatees2About December 10, 1969, Respondent learned that it wasthe low bidder on a contract for the operation of a motor pool,supply, and motor vehicle maintenance operation at MoodyAir Force Base in Valdosta, Georgia, commencing March 1,1970. At that time, these same services were provided underan existing contract awarded to J & J and expiring at the endof February 1970. J & J had a contract with the Union whichwas recognized as the bargaining representative for all itsemployees engaged in these operations. In October 1969,before Respondent had a labor force or had even becomeaware that it was low bidder, Respondent and the Unionexecuted a collective-bargaining agreement, effective as ofMarch 1, 1970, covering the employees to be employed byRespondent in the same operations and recognizing the Un-ion asthe bargaining representative for all the employeesinvolved in these operations Thereafter, or about that time,the Union sent Respondent a list of the J & J employees whowere union members, and Union International Representa-tive Bartlett informed the Board which investigates the con-tractor that the Union had a contract with Respondent andwould furnish Respondent a crew,meaning "ourunion peo-ple."Within 2 weeks after learning of the acceptance of its bidby the Air Force, Respondent hired certain "key" personnelwho were to commence work on March 1. Among the "key"personnel was Julian Pike who was informed by December26, 1969, that he was hired to become Respondent's super-visor over the motor pool operations. At that time, Pike, amember of the Union, was employed in the same position atJ& J. With the knowledge and apparent acquiescence ofRespondent's Resident Manager Leonard Rutherford, Pikeplaced a number of Respondent's application forms in the J& J dispatcher's office and drivers' lounge at the motor pooland informed the employees they were available and to fillthem out. Thereafter, Pike was aware that the employeeswere filling out the applications and placing themin a manilafolder in a filing cabinet in the dispatcher's office where anumber were being accumulated prior to being returned toRespondent's officeBeginningwith the latter part of December 1969 and con-tinuing through the months of January and February 1970,many of J & J's employees, including the alleged dis-criminatees, routinely filled out the application forms andreturned them to the dispatcher's office' Thereafter, Pikefrom time to time got the employees' applications out of thedispatcher's office and personally brought them to Respond-ent's office where they were stamped with a receipt date. The'The findings in this section are based on credited evidence which iseither admitted or disputed'Alleged discriminatees Raford Huffman and A T Smith were excep-tions to this procedure A T Smith, who worked in the refueling andmaintenance department, filled out his application on December 29, 1969,and returned it to the foreman in the vehicle maintenance shop Huffman,who was employed as purchasing agent, obtained his application from Re-spondent's office, filled it out on December 29, 1969, and gave it to Re-spondent's Resident Manager Rutherford who happened to be in J & J'smaintenance shoponly occasion when he departed from this procedure was onFebruary 25 when he had an unidentified driver deliver toRespondent's office the applications of seven alleged dis-criminatees, which applications were then date-stamped ashaving been received February 26, although five had returnedtheir signed applications in January and the other two hadreturned them earlier in February.'About February 20, Rutherford gave Pike and the mainte-nance shop foreman a list of Respondent's work force. Dur-ing the last few days in February, Pike informed those whowere not on the list that they would not be hired by Respond-ents When alleged discriminatee James Durst asked if it wasbecause "we weren't union members," Pike replied, "well,that might have had something to do with it.,,Upon learning that they were not going to be hired byRespondent, several alleged discriminatees went to Respond-ent's office where they spoke to Resident Manager Ruther-ford. Dale Canfield spoke to Rutherford on Thursday morn-ing, February 26, stated that he was shocked about "what wasgoing on," and asked, "What happened?" Rutherford repliedthatMr. Whitehead, Respondent's president, had given him"the list of names that would not be rehired." Canfield lookedat the list and stated, "this list is nonunion members." WhenRutherford said that the Union had nothing to do with it,Canfield asked, "If I'd have been union, would I have had myjob?" Rutherford replied, "it would have helped." Ruther-ford stated that they had underbid the motor pool contractlow enough so that they had to make a cut. He further statedthat within 4 or 5 years everybody would have to be a paid-upunion member and pointed out that if Canfield had "beenunion" Rutherford "couldn't have put his (Rutherford's)brother" in Canfield's placeWhen Bobby Bradford askedRutherford on Friday morning, February 27, if he wouldhave been hired if he had been union, Rutherford also toldhim that "it would of helped." Bradford then asked, "well,if I join theunion,could you hire me?" Rutherford repliedin the negative, adding that he had "agreed with the unionto work their men" and that he had some of his own menwhom he was "going to bring in." James Durst and RobertCarter, another J & J nonunion employee who had not beenhired, asked Rutherford on Thursday afternoon why theyhad not been hired. Rutherford stated that they had "bid thecontract off too cheap and they had to cut corners to makeit up " Durst asked if they would have been hired if they hadbeen union members. Rutherford replied that he would givethem a "hint" and then stated that within the next 5 yearsthey would have to be a paid-up union member and have acard to work on any kind of a job on the base.Rutherford admitted at the instant hearing that all theunion members whose names appeared on the list submittedby the Union as being employed by J & J were retained byRespondent The alleged discriminatees were known by Re-spondent to be nonunion as their names did not appear on thelist of J & J union employees furnished by the Union Ruther-ford further admitted that after March 1, 1970, when Re-spondent commenced operations, he hired a number of em-ployees in the motor pool but did not even attempt to contactthe alleged discriminatees to see if they were available. Fi-nally, in August Canfield was offered a part-time driver train-The applications of the remaining two alleged discriminatees (Huffmanand John Guthrie) had already been submitted to Respondent Thus, Gu-thrie's application was received and date-stamped February 3, 1970, andHuffman had personally delivered his application to Rutherford'Huffman was informed by Vehicle Maintenance Supervisor Studstill onFebruary 26 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDing instructor job which involved typing However,Canfielddid not qualify for the job because he could not type.,C. Respondent's DefensesIn answer to my question as to the reason why "thesediscriminatees alleged in the complaint were not rehired bythisRespondent,"counsel for Respondent stated,"simply,they turned in their application too late and I don'tbelievethere were enough positions under this motor pool contractto rehire these." Rutherford and Whitehead testified that inall cases except Huffman the sole reason for not hiring thealleged discriminatees was the late receipt of their applica-tions after the work force had already been made up. As toHuffman,Whitehead testified that the reason was dissatisfac-tion with his work performance at J & J.They further testifiedthat in no case was lack of union membership a factor. Uponconsideration of the entire record as a whole, I am convincedand find that Respondent's asserted defenses were not thetrue motivating reasons. In arriving at this finding, I haverelied primarily on the following factors:1.As to the late receipt ofthe applicationsWhitehead testified that Air Force regulations requiredthat"key" personnel be hired by December 22, 1969, andthat dispatchers are regarded as "key" personnel.He postedin Respondent's office a notice, dated December 15, 1969, andsigned by him and union officials, advising that applicationsof "key" personnel must be in by December 22, 1969, andthat all other employees desiring employment must havesigned applications turned into Respondent's office on orbefore February 16, 1970, or to the union officials. Ruther-ford testified that, pursuant to instructions from Whitehead,he had his work force made up prior to February 16, 1970,and that the applications of the alleged discriminatees werereceived in his office after that date, practically all of thembeing date-stamped February 26.(a) At no time did either Rutherford or Whitehead tell anyof the alleged discriminatees that late receipt of their applica-tion was the reason for their not being hired.This becomeseven more significant in view of their pleas for an explanation(b) The application of alleged discriminatee John B Guth-ne was received in Rutherford's office on February 3, 1970,as the stamp thereon states. This was virtually 2 weeks priorto the stamped date on the applications received from thefollowing three union members employed by J & J: ThomasSauls, February 17; Jesse Salter, February 17; and JulianSmith,February 14. Respondent knew that these three wereunion members because their names appeared on the listpreviously submitted by the Union, whereas Guthrie's namewas not on the list. At no time did Respondent offer anyexplanation as to why it did not hire Guthrie but did hire thethree named union members. On the contrary,Respondentglosses over this obviously damaging factor by cavalierly in-cluding Guthrie in its Exhibit 14 which purports to includethe applications of nonunion J & J employees who were re-tained by Respondent.(c)Rutherford testified that he had received the applica-tions from all the union member employees of J & J beforeFebruary 16, 1970. Whitehead testified that he had all thepeople he was going to hire about 5 days or a week beforeFebruary 18, 1970. The testimony of both is contradicted bythe stamped receipt dates on the applications of the threeunion members named in the preceding paragraph. Theywere hired despite the fact that their applications were re-ceived after the announced February 16 deadline.(d)On the one hand,all J & J employees whose namesappeared on the membership list which the Union submittedto Respondent about the time of the execution of the unioncontractwere admittedly retained by Respondent eventhough some of their applications were received by Respond-ent after the claimed deadline of February 16, 1967, and afterRutherford had allegedly already made up his work force. Onthe other hand,none of the alleged discriminatees,who wereall nonunion,were retained even though one application wasreceived and date-stamped by Respondent before the allegedFebruary 16 deadline,as previously found.(e)Rutherford did not deny having told some alleged dis-criminatees who sought an explanation for not being retainedby Respondent that he had "agreed with the Union to worktheirmen" and that it would"have helped"them to beretained if they had been union members, as previouslyfound.(f)PresidentWhitehead testified that all his dispatcherswere "key" personnel and-that they were hired before Decem-ber 22,1969, in order to comply with Air Force regulations.Three of the"key" personnel hired by Respondent wereJames Smith,Roland Insley, and Emory Jordan JamesSmith's application (Resp.'s Exh.14-K) shows that it wastimely received.However,Insley's application (Resp.'s Exh.14-I) is dated January 6, 1970,and was not date-stamped byRespondent until January 21, 1970.Moreover,in his applica-tion,Insley does not even apply for a dispatcher's job; herequests only the position of driver.For Insley had workedonly as a driver for J & J, first on a part-time basis and onlythe last 6 months on a full-time basis. Yet, he was hired inthe "key"position of dispatcher about a month after thealleged deadline for the required hiring of "key" personnel.Here then is another instance where Respondent ignoredalleged deadlines when it suited its purpose. It seems signifi-cant that Smith and Insley, who were nonunion when em-ployed by J & J, became union members shortly after beingemployed by Respondent,within 3 days in the case of Insleybecause, as he testified,"itwas a nice organization" which"everybody else was belonging to."' Emory Jordan was nota J & J employee but was retained by Respondent from its"food service" operations.(g) Respondent's exhibits,herein designed by the letter R,do not entirely portray what they are supposed to portrayand, in addition,conflict with and contradict each other aswell as some of the testimony. Respondent's Exhibits 14-Athrough N are supposed to be the applications of nonunionJ & J employees who were retained by Respondent.Respond-ent's Exhibit 7 purports to be a list of nonunion employeeswho were either retained from J & J or were newly hired asof March 1, 1970. According to the record,Respondent'sExhibit 16 was supposed to be the applications of those hiredfrom sources other than J & J; however,it only contains a listof employees purported to have been hired or retained fromsources other than J & J.For example, R. J. Wilson's application(Resp.Exh. 14-A)states that as of July 22, 1969 he was unemployed He is listedon Respondent's Exhibit 7 as a newly hired employee. Wen-delRice's application (Resp.Exh. 14-B) states that as ofFebruary 10, 1970,he was unemployed and had never previ-ously made application with Respondent.He is listed on'Itwas not dented that Insley had told alleged discriminatees CanfieldRutherford further testified that he"believe[d]" or thought he offeredand Bradford that he had promised Rutherford and Whitehead that heHouston Green a job, that he could not remember what kind of lob, and thatwould join the Union if he were hired I did not receive this testimony asGreen turned it downbinding on Respondent for its hearsay aspect W. B. W. SERVICES,INC.503Respondent's Exhibit 7 as having been retained from J & J.Yet, on Respondent's Exhibit 16 he is listed as a newly hiredemployee. Albert Brennan(Resp.Exh. 14-C) is listed onRespondent'sExhibit 16 as a newly hired employee SammyPresley's application(Resp.Exh. -D)states that as of March18, 1969,he was unemployed.He is listed on Respondent'sExhibit 7 as a newly hired employee, and on Respondent'sExhibit 16 as having been retained from Respondent's"grounds" operations.Rutherford admitted that Presley hadnever worked for J & J but testified that he had worked forRespondent the preceding year.The application of RoyceMosley(Resp.Exh. 14-E) states that as of February 5, 1970,he was employed with the U. S. Air Force.William Dixon(Resp.Exh 14-F) is listed on Respondent'sExhibit 16 asretained from Respondent's "housing"operations.John B.Guthrie(Resp.Exh. 14-G) is one of the alleged dis-criminatees who was never retained or hired.The applicationof Chester Goff (Resp.Exh. 14-H) states that as of March 4,1970, he was self-employed.He is listed on Respondent'sExhibit 16 as a new hire and on Respondent's Exhibit 7 ashaving been retained.Roland Insley(Resp Exh.-I) is listedon Respondent'sExhibit 16 as a new hire.James Smith(Resp.Exh. 14-K) is listed on Respondent'sExhibit 16 as anew hire and on Respondent'sExhibit 7 as having been re-tained.Joe Tucker(Resp.Exh. 14-L) and Bobbie Burt (Resp.Exh. 14-N) are listed on Respondent'sExhibit 16 as newhires.Tucker,Burt,and Victor Moore(Resp.Exh. 14-M)had been employed by J & J only on a part-time basis and hadless experience than any alleged discriminatee.(h) Rutherford testified that Roland Insley, Ernie Blanton,James Smith,Chester Goff,Tommy Lee,and Wendel Ricewere nonunion employees retained from J & J.Yet, as previ-ously noted, Wendel Rice's application states that as of Feb-ruary 10, 1970,he was unemployed and he is listed on Re-spondent'sExhibit 16 as a new hire.ChesterGoff sapplication states that as of March 4,1970, he was self-employed and he is listed on Respondent'sExhibit 16 as anew hire, also as previously noted.James Smith and RolandInsley are also listed as new hires on Respondent's Exhibit 16.Respondent did not submit the application of Tommy Lee aspart of its Exhibit 14.2.As to Huffman'swork performanceRaford Huffman had been employed by J & J since January1967 as purchasing agent in the supply and parts room. Hetrained Weaver who was employed there only during the last6 months. Weaver and Huffman were equals and received thesame pay. Weaver would take care of ordering parts fromsupply, while Huffman would take care of ordering parts bytelephone from downtown and issuing parts. Both performedthe duties of putting the parts on the shelves and doing thenecessary paper work.They covered each other's duties whenone was absent.Huffman signed his application on December29, 1969, and that day personally handed it to Rutherfordwho happened to be in the maintenance shop which is in thesame building with the supply room.Whitehead testified that in October 1969, before bidding onthe contract,he made a personal investigation of the opera-tions of J&J's supply room and found that inadequate benchstocks had been established,that parts were improperly co-mingled in piles without proper identification and that Huff-man and Weaver were confused about what and how muchstock they had on hand.He further testified that it was inDecember 1969 that he and Rutherford jointly made thedecision not to hire Huffman and that Rutherford was the onewho had made the decision to hire Weaver.Respondent adduced no evidence to show that any allegeddeficiencies or irregularities in the supply room were attribut-able to Huffman rather than to Weaver.Indeed,there is nodispute of Huffman's credited testimony that the ordering ofadequate bench stock was one of Weaver's duties. Nor didRutherford corroborate Whitehead as to the asserted reasonfor the failure to hire Huffman.On the contrary,he testifiedthat when Huffman handed his application to him he merelystated"that he was a little bit late putting his application inbecause his job had already been filled." But alleged late filingof the application is not the reason asserted by Whitehead forthe failure to rehire Huffman. Finally, Rutherford gave noexplanation as to why he hired Weaver with only 6 monthsservice in the parts department in preference to Huffman with3 years of service. On the other hand,Huffman crediblytestified,without dispute, that Weaver stated he belonged tothe Union.D. Concluding FindingsBefore December 1969 Respondent had received from theUnion a list of its members employed by J & J.Thus, beforeit received any applications or made up any work force, Re-spondent knew which J & J employees were union membersand which were nonunion.Respondent admittedly retainedand hired all J & J employees whose names appeared on themembership list submitted by the Union.It knew that all thealleged discriminatees were nonunion because their namesdid not appear on this membership list. Respondent did nothire and retain any of the alleged discriminatees,who wereand had been nonunion for many years,even though they hadbeen employed in their respective positions at the Moody AirForce Base for periods ranging from 3 to 10 years.'Whitehead testified that fewer man hour operations wereallocated to Respondent under its contract with the Air Forcethan had been the case under the J & J contract and that thisnecessitated hiring fewer employees. Accepting that explana-tion at face value,the key to Respondent's hiring practice isrevealed by Resident Manager Rutherford's statement to al-leged discriminatee Bradford on February 27, when the lattersought an explanation for the failure to retain him, that Re-spondent had "agreed with the Union to work their men," aspreviously found.Rutherford further stated at that time toalleged discriminatees that if they had been union members,itnot only "would have helped" them to be retained butwould have given them such a preference to their job thatthey could not have been replaced by Rutherford's ownbrother,also as previously found.He also gave them a "hint"that within 5 years only paid up card carrying union memberswould be able to get any kind of job on the base, as previouslyfound.Upon consideration of all the foregoing in the light of thefailure of Respondent's defenses to stand up under scrutiny,as previously demonstrated,I am convinced and find that infailing and refusing to hire and retain the alleged dis-criminatees Respondent discriminated against them by givingpreference in employment to J & J employees who were unionmembers By such conduct,I further find, Respondent dis-criminated with respect to their hire and tenure of employ-ment,thereby encouraging membership in the Union,in vio-lation of Section 8(a)(3) and(1) of the Act.'Whitehead admitted that under the union contract seniority meantlength of service with anyone who had the Air Force contract for the motorpool at Moody Air Force Base 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of the Respondent set forth in section III, above,occurring in connection with the operations of Respondent asdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.By the failure and refusal to employ the nine nameddiscnminatees under the circumstances previously described,Respondent has discriminated with respect to their hire andtenure of employment,thereby encouraging membership inthe Union,and has thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act2.By the foregoing conduct, Respondent has also inter-fered with,restrained,and coerced its employees in the exer-cise of their statutory rights guaranteed by Section 7 of theAct and thereby has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.THE REMEDYHaving found that Respondentengaged incertain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent failed and refused to em-ploy theninediscnminatees named in the complaint in viola-tion of Section 8(a)(1) and (3) of the Act, I will recommendthat Respondent offer them immediate and full employmentto the positions they would have occupied absent the dis-criminatory refusal to employ them or, if those jobs no longerexist, to substantially equivalent positions, discharging anyemployees hired after March 1, 1970, if necessary to makeroom for them, without prejudice to any seniority rights orprivileges, and make them whole for any loss of earnings eachmay have suffered as a result of the discrimination, by pay-ment to each of a sum of money equal to that which eachnormally would have earned as wages from March 1, 1970,to the date of Respondent's offer of employment, less netearnings during such period, with backpay and interestthereon to be computed in the manner described by the BoardinF W. Woolworth Co.,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716. It appears that the man houroperations under Respondent's contract may have been in-sufficient to warrant a work force totalling the discriminateesplus those who were in fact employed on March 1, 1970Therefore, I will further recommend that if, after the employ-ment of the discriminatees in the manner above set forth,there are insufficient positions for Respondent's work force asthen constituted, Respondent may then reduce its force in anondiscriminatory manner, applying its usual and normalstandards as well as those prescribed in its contract with theUnion.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended-ORDERRespondent, W. B. W. Services, Inc., Valdosta, Georgia, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Encouraging membership in International Brotherhoodof Firemen and Oilers, AFL-CIO, Local Union No. 281, orin any other labor organization, by discriminatorily failingand refusing to hire or retain any employees because of anypreference accorded to members of the above or any otherlabor organization, or by discriminating in any other mannerwith respect to their hire and tenure of employment or anyterm or condition of employment.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedby Section 7 of the Act.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Offer to the following nine discriminatees immediateand full employment in the jobs they would have occupiedabsent the discrimination against them or, if those jobs nolonger exist, to substantially equivalent positions, dischargingany employees hired after March 1, 1970 if necessary to makeroom for them, without prejudice to any seniority rights orprivileges, and make them whole for any loss of earnings eachmay have suffered from March 1, 1970, to the date of Re-spondent's offer of employment, all in the manner set forthin "The Remedy" section of this Decision:Dale R. CanfieldPaul P. PelaccioJames W. DurstJesse P.WhitleyJohn B. GuthrieA. T. SmithHouston I. GreenRaford W. HoffmanBobby Bradford(b)Notify the above-named discriminatees, if presentlyserving in the Armed Forces of the United States, of theirright to full employment, upon application, in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at the Moody Air Force Base and its place ofbusiness in Valdosta, Georgia, copies of the attached noticemarked "Appendix."' Copies of said notice, on forms pro-vided by the Regional Director for Region 10 (Atlanta,Georgia), after being duly signed by Respondent's authorizedrepresentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.'In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National LaborRelationsBoard, the findings,conclusions, recommendations, and recommended Order herein shall, asprovided in Sec 102 48 of the Rulesand Regulations,be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes In the event that theBoard's Order is enforced by a Judgment of a United States Court of Ap-peals, the words in the notice reading "Posted by Order of the NationalLabor Relations Board" shall be changed to read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " W B W. SERVICES, INC.505(e)Notify said Regional Director,inwriting,within 20days from the receipt of this Decision,what steps have beentaken to comply herewith.1010 In the event that this recommended Order is adopted by the Board,thiswriting,within 10 days from the date of this Order,what steps Respondentprovision shall be modified to read"Notify said Regional Director,inhas taken to comply herewith "